                  IN THE UNITED STATES DISTRICT COURT                   FI LED
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION                                JUN 18 2019
                                                                        Clerk, U.S Courts
                                                                        District Of Montana
                                                                         Missoula Division
  KATHY and BOB HOWLETT,
                                                   CV 18- 06-M-DLC
                       Plaintiffs,

        vs.                                          ORDER

  GYRUS ACMI, LP; GYRUS ACMI,
  LLC; GYRUS ACMI, INC.; and
  DOES 1 through 10,

                       Defendants.

      Before the Court is a status report filed June 14, 2019. (Doc. 34.)

      IT IS ORDERED that the Plaintiffs shall file their amended complaint on or

before July 15, 2019. The Defendants shall file their amended answer on or before

August 5, 2019. After the amended answer is filed, the Court will hold a

telephonic status conference to reset trial and associated deadlines.

      DATED this l0clt,day of June, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court
